Exhibit 10.21

FIRST AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
This First Amendment to Agreement for Purchase and Sale of Real Property (this
“Amendment”) is made as of this 10th day of September, 2013, by and between HSP
ALLIANCE HSP FORT WASHINGTON OFFICE I LIMITED PARTNERSHIP, a Delaware limited
partnership (“Seller”) and AR CAPITAL, LLC, a Delaware limited liability company
(“Buyer”), who, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, agree as follows:
1.Background.
1.1    Seller and Buyer entered into that certain Agreement for Purchase and
Sale of Real Prop dated August 19, 2013 (the “Agreement”) concerning the sale
and purchase of certain real property located at 1005 Virginia Drive, Ft.
Washington, PA, as more particularly described in the Agreement.
1.2    Seller and Buyer are desirous of amending the Agreement on the terms and
conditions set forth in this Amendment.
2.Definitions. Capitalized terms used but not defined in this Amendment shall
have the same definitions given to them in the Agreement, unless the context
clearly indicates a contrary intent.
3.Due Diligence Period. Section 1(c) of the Agreement is hereby amended to
reflect that the “Due Diligence Period” expired September 9, 2013.
4.Closing Date. Section 1(b) of the Agreement is hereby amended to reflect that
the “Closing Date” shall be September 11, 2013, or earlier upon agreement by
Buyer and Seller.
5.Purchase Price. Section 1(j) of the Agreement is hereby amended to reflect
that the Purchase Price is Thirteen Million Fifty-Five Thousand Two Hundred
Sixty-Three Dollars ($13,055,263.00), which is based upon the Net Operating
Income (excluding the amortization income) divided by the cap rate of nine and
twelve hundredths of one-percent (9.12%). If the Net Operating Income is not the
same, the Purchase Price shall be adjusted accordingly.
6.Amortization Purchase Price. At Closing, Buyer shall pay to Seller an
additional credit in the amount of Three Hundred Fifty-Nine Thousand Six Hundred
Seventeen Dollars ($359,617.00), which is based upon the net present value of
the amortization income using a discount rate of nine and twelve hundredths of
one-percent (9.12%).
7.Ratification. Except as modified by this Amendment, the Agreement shall remain
otherwise unmodified and in full force and effect and the parties ratify and
confirm the terms of the Agreement as modified by this Amendment. All future
references to the Agreement shall mean the Agreement as modified by this
Amendment.
8.Miscellaneous Provisions. The parties may execute this Amendment in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile or in PDF format is as effective as
executing and delivering this Amendment in the presence of the other parties to
this Amendment.
[SIGNATURES ON FOLLOWING PAGE]
IN WITNESS WHEREOF, Seller and Buyer have duly executed this Amendment as of the
date first above written.
 
ALLIANCE HSP FORT WASHINGTON OFFICE I LIMITED PARTNERSHIP, a Delaware limited
partnership




By: /s/ Richard R. Previdi 
Name: Richard R. Previdi
Title: Authorized Signatory




 
AR CAPITAL, LLC, a Delaware limited liability company






By: /s/ Edward M. Weil
Name: Edward M. Weil
Title: President








1

